Citation Nr: 1242662	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-00 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury.

2.  Entitlement to service connection for residuals of a lower back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1974 to November 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran had a hearing before the undersigned judge on March 30, 2010, with himself and his representative present.  The transcript of the hearing is of record.

The claims for service connection for neck and lower back injuries were previously denied in a Board decision dated in September 1986.  That decision was not appealed and became final.  38 C.F.R. § 19.104 (1986).

In a decision dated in May 2011, the Board reopened both claims, finding that new and material evidence had been submitted since the last final decision.  However, upon reopening the claims, the Board remanded them for further development and consideration, including the request of records from the National Personnel Records Center (NPRC), private treatment providers, and service treatment providers at Fort Benning, Georgia, Fort Bragg, North Carolina, and General Hospital Kraven Lock, Germany.  Those records requests have now been completed.

In addition, the RO scheduled the Veteran for a VA compensation examination in December 2011.  He failed to report to the examination.  For the reasons stated below, however, the notice given to the Veteran was inadequate.  As a consequence, this appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

REMAND

Unfortunately, to ensure that the Veteran's due process rights are met, this claim must be remanded a second time to schedule another VA compensation examination.  In December 2011, the Board completed the records requests sought on remand and mailed the Veteran a notice letter using his new Hampton, Virginia, address to inform him of the unavailability of these records.  However, when the Veteran was scheduled for a VA compensation examination that month, the notice was sent only to his old Baltimore, Maryland, address.  A Supplemental Statement of the Case (SSOC) was issued in May 2012, and was sent to his Hampton, Virginia, address.  However, notice of the certification of this appeal to the Board was sent to his old Baltimore, Maryland, address.  As a consequence, it appears that the Veteran has never received notice either of his VA examination or of the return of this appeal to the Board.

The Board observes that the United States Court of Appeals for Veterans Claims (Court) has held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Board notes that, in this case, it appears that the notice of the December 2011 examination may have been sent to the wrong address. Therefore, it is necessary to remand this claim to ensure that the Veteran receives proper notice of the VA examination.

Records requests for any outstanding service treatment records from Fort Benning, Fort Bragg, and Kraven Lock have been completed on remand.  It appears that the RO searched both under the Veteran's former name and his current one, as he had a name change in February 1977 shortly after his release from active military service, also as requested by the prior remand.  

However, it does not appear that the RO requested the Veteran's treatment records from the VA Medical Center (VAMC) in Baltimore, Maryland, that the Veteran identified at the hearing.  As a consequence, a records request to obtain these records will now be performed.  In addition, it does not appear that the RO requested the private treatment records of Dr. Margolese and Dr. Knair in Baltimore, Maryland, also as requested on prior remand.  New requests for these records should be made as well.

Accordingly, the case is REMANDED for the following actions:

1.  Send a letter to the Veteran's new address in Hampton, Virginia, asking that he identify the names and contact information of any treatment provider that he has seen for his neck and back conditions and request any outstanding medical records that he identifies, to include Drs. Margolese and Knair.  In addition, request all relevant records from the Baltimore VAMC.  If any of these records are missing or unavailable, this must be documented in the file and the Veteran appropriately notified.  See 38 C.F.R. § 3.159(c)(1)-(e)(1) (2012).

2.  Thereafter, schedule the Veteran for a VA compensation examination to assess the nature and etiology of his lower back and neck conditions.  Notice of the examination should be provided to his new address in Hampton, Virginia.  All diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail.  The Veteran's lay statements regarding the onset of his symptoms should also be considered and discussed.

The examiner should review the claims file for the pertinent medical and other history, including a complete copy of this remand and any new evidence obtained by the RO on remand.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's neck and lower back conditions were incurred in or aggravated by his military service.  In addition, the examiner must provide a complete report including complete rationales for all opinions and conclusions reached.

The Veteran is hereby notified that failure to attend this examination may result in the denial of his claim.  38 C.F.R. § 3.655(a)-(b) (2012).

3.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with another SSOC and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


